Citation Nr: 0722472	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-42 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for sarcoidosis with fungus ball due to herbicide 
exposure. 

2.  Entitlement to service connection for sarcoidosis with 
fungus ball (claimed as shortness of breath, enlarged 
calcified mediastinal nodes and calcified cavities in the 
lung fields), due to diabetes mellitus, type II. 

3.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, type II.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1971.  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from rating decisions 
by the Winston-Salem, North Carolina, Regional Office (RO).  
By a rating action in July 2004, the RO denied the claim for 
a rating in excess of 20 percent for diabetes mellitus (type 
II) with impotency and nephropathy.  In January 2005, the RO 
denied the veteran's attempt to reopen his claim of 
entitlement to service connection for sarcoidosis with fungus 
ball, claimed as lung cancer due to herbicide exposure.  In 
April 2005, the veteran appeared and offered testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
that hearing is of record.  

Subsequently, in a November 2005 rating action, the RO denied 
a claim for service connection for sarcoidosis with fungus 
ball (claimed as shortness of breath, enlarged calcified 
mediastinal nodes and calcified cavities in the lung fields) 
due to diabetes mellitus, type II.  

On May 11, 2007, the veteran appeared at the Winston-Salem, 
North Carolina RO and testified at a videoconference hearing 
before the undersigned Veterans Law Judge, sitting in 
Washington, DC.  A transcript of the videoconference hearing 
is of record.  Subsequently, the veteran submitted additional 
evidence directly to the Board for which he has provided 
written waiver of RO review under 38 C.F.R. § 20.1304 (2006).  

The issue of entitlement to a rating in excess of 20 percent 
for diabetes mellitus, type II, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a rating decision in June 2003, the RO denied service 
connection for sarcoidosis with fungus ball, claimed as lung 
cancer, due to herbicide exposure; after the veteran was 
notified of the adverse determination and of his appellate 
rights, he did not appeal the rating decision.  

2.  The additional evidence submitted since the unappealed 
rating decision in June 2003 is cumulative.  

3.  There is no competent evidence linking the veteran's 
sarcoidosis to his service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The evidence received since the June 2003 rating 
decision, wherein the RO denied the veteran's claim of 
entitlement to service connection for sarcoidosis with fungus 
ball, claimed as lung cancer, due to herbicide exposure, is 
not new and material; therefore, this claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2006); 38 
C.F.R. § 3.156(a) (2006).  

2.  Sarcoidosis is not proximately due to or the result of 
service-connected diabetes mellitus, type II.  38 C.F.R. 
§ 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In a new and material evidence claim, the notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of letters 
dated in April 2004, November 2004, and June 2005 from the 
agency of original jurisdiction (AOJ) to the veteran that was 
issued prior to the initial AOJ decisions.  Those letters 
informed the veteran of what evidence was required to 
substantiate the claims, and of his and VA's respective 
duties for obtaining evidence.  The veteran was also asked to 
submit evidence and/or information in his possession to the 
RO.  As the Federal Circuit Court has recently stated, it is 
not required "that VCAA notification must always be contained 
in a single communication from the VA."  Mayfield, supra, 444 
F.3d at 1333.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  Thus, for these reasons, any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error.  

As noted above, the veteran was afforded the opportunity to 
testify before the undersigned in May 2007; during the 
hearing, the veteran was informed of the types of evidence 
that he should submit and that he had the obligation to 
submit the evidence.  This complies with the requirements of 
the VCAA and the provisions of 38 C.F.R. § 3.102.  Neither 
the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to reopen the claim for service connection 
for sarcoidosis with fungus ball due to herbicide exposure, 
and service connection for sarcoidosis with fungus ball 
secondary to diabetes mellitus, and he was afforded an 
opportunity to provide testimony at a videoconference hearing 
before the Board, considering that the veteran is represented 
by a highly qualified veterans service organization, we find 
that any notice deficiencies are moot.  See Conway v. 
Principi, 353 F.3d 1369, 1374 (2004), holding that the Court 
of Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."  


II.  Pertinent Laws, Regulations, and Court Precedents.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Further, VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). Presumptive service connection for 
these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a) (6) are met.  
38 C.F.R. § 3.309(e) (emphasis added).  

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.156 (2006).  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  Since the veteran filed his 
application to reopen the claim for service connection for 
sarcoidosis after August 29, 2001, the Board will apply these 
revised provisions.  

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  


III.  Factual background.

The record indicates that the veteran served on active duty 
in the United States Army from December 1969 to November 
1971.  He served in the Republic of Vietnam from May 8, 1971 
to November 25, 1971.  He has been awarded the Vietnam 
Service Medal and the Vietnam Campaign Medal with 60 device.  
The service medical records are negative for any complaints 
or clinical findings of a lung disease, including 
sarcoidosis.  The separation examination, conducted in 
November 1971, did not reflect findings of sarcoidosis; 
clinical evaluation of the lungs was reported as normal.  The 
chest x-ray was negative for pathology.  

Post service medical records, VA as well as private treatment 
reports, dated from February 1993 through March 2002, reflect 
diagnoses of sarcoidosis and diabetes mellitus.  The veteran 
was admitted to a VA hospital in November 1996 and placed on 
respiratory isolation for suspicion of tuberculosis.  It was 
reported that he had a two year history of cough and 
shortness of breath.  A VA treatment note dated in January 
1997 reflects a diagnosis of sarcoidosis.  During a 
subsequent period of hospitalization in April 1997, it was 
noted that the veteran had a history of sarcoid diagnosed in 
December 1996.  An Agent Orange examination, conducted in 
September 1999, reported findings of pulmonary sarcoidosis 
diagnosed in 1996 and diabetes mellitus, II.  Another VA 
progress note, dated June 20, 2001, reflects an assessment of 
right upper lung fungus ball.  

By a rating action of June 2003, the RO denied the claim for 
service connection for sarcoidosis with fungus ball, claimed 
as lung cancer due to herbicide exposure; this decision was 
based on a finding that while there was no evidence of lung 
cancer, and the medical evidence did not support a 
relationship between the veteran's sarcoidosis with fungus 
ball and herbicide exposure.  The veteran did not appeal that 
determination within one year of the notification thereof, 
and it became final.  

Received in November 2004 was a statement of participation, 
certifying  that the veteran participated in a research 
study, "Etiology of Sarcoidosis," at the Medical University 
of South Carolina on May 12, 1997.  

In February 2005, the veteran filed a claim for service 
connection for shortness of breath, enlarged calcified 
mediastinal nodes, and calcified cavities in the lung fields.  

At his personal hearing in April 2005, the veteran indicated 
that he regularly sees his doctor every sixty to ninety days.  
The veteran testified that he was currently on insulin, which 
he takes 3 times a day.  The veteran indicted that his doctor 
regulates his diet and tells him to do nothing.  The veteran 
related that physical activity causes him to tire easily.  
The veteran indicated that he was receiving treatment for 
impotency.  The veteran related that he had been to the 
hospital a couple of times after blacking out.  

VA progress notes, dated from June 2004 to May 2005, show 
that the veteran received clinical evaluation and treatment 
for sarcoidosis.  When seen June 3, 2004, the veteran was 
diagnosed with sarcoidosis, hypertension, controlled, and 
steroid induced diabetes.  Similar diagnoses were recorded 
during a clinical visit in December 2004, including 
sarcoidosis and diabetes.  

The veteran was afforded a VA respiratory examination in 
October 2005.  Examination of the lungs revealed breath 
sounds that were somewhat decreased and somewhat less 
audible; the examiner noted that this represented a 
restrictive and obstructive lung disease at the present time.  
There was no malignancy.  The pertinent diagnoses were 
pulmonary sarcoidosis and diabetes mellitus, insulin 
required.  The examiner noted that the veteran does have 
diabetes, which may be type II, but he was using insulin to 
control it.  The examiner explained that this is Agent Orange 
diabetes mellitus, insulin requiring.  The veteran indicated 
that the veteran was in Vietnam, but the diabetes did not 
cause his pulmonary sarcoidosis.  

Received in December 2005 was a report of the result of the 
Agent Orange examination, conducted in September 1999.  It 
was noted that his diagnoses included pulmonary sarcoidosis 
and diabetes mellitus.  The veteran was informed that no 
evidence of any Agent Orange related health problem was 
found.  

Of record is an internet article titled "A Case Control 
Etiologic Study of Sarcoidosis: Environmental and 
Occupational Risk Factors," printed on August 8, 2006.  The 
article noted that past research suggests that environmental 
factors may be associated with sarcoidosis risk.  As a 
result, a case control study was conducted to test a priori 
hypotheses that environmental and occupational exposures were 
associated with sarcoidosis.  The authors of the study stated 
that they did not find a single, proximate cause of 
sarcoidosis; however, their data suggested the hypotheses, 
agricultural environments, and conditions of exposure to 
microbial bioaerosols may be associated with sarcoidosis.  

At his personal hearing in May 2007, the veteran testified 
that he began experiencing problems with sarcoidosis in 
November 1996.  The veteran indicated that he has one brother 
who was also in Vietnam, and he also suffers from 
sarcoidosis.  The veteran reported participating in a study 
at the University of South Carolina.  It was maintained that, 
while a doctor indicates that the cause of the sarcoidosis is 
unknown, there are many potential agents and exposures that 
can cause sarcoidosis one of which being herbicide exposure.  

Received in May 2007 was a statement from Dr. Marc A. Judson, 
Director of the Sarcoidosis Center at the Medical University 
of South Carolina, dated January 23, 2006.  Dr. Judson stated 
that he agreed with the veteran that his exposure to 
herbicide while in the service could not be ruled out as a 
cause of his sarcoidosis.  Dr. Judson explained to the 
veteran that he would have to establish not that the cause 
could not be ruled out, but rather that there was a 
reasonable degree of medical certainty that his herbicide 
exposure caused his sarcoidosis.  Dr. Judson stated that the 
cause of sarcoidosis was presently unknown.  Dr. Judson 
explained that there are many agents and potential exposures 
which are thought to be potential causes of sarcoidosis; 
however, none of them are proven at the present time.  He 
informed the veteran that the study he was involved with did 
show an association between herbicide exposure and 
development of sarcoidosis.  Dr. Judson stated that, in his 
opinion, although those data are intriguing, they are 
insufficient to prove causation.  


IV.  Legal Analysis-N&M/SC for sarcoidosis due to herbicide 
exposure.

In this case, the RO denied the veteran's claim of 
entitlement to service connection for sarcoidosis with fungus 
ball, claimed as lung cancer, due to herbicide exposure in 
June 2003; that decision was based on a finding that service 
medical records were negative for diagnosis or treatment for 
sarcoidosis with fungus ball, there was no evidence of lung 
cancer, and that he had not presented any competent evidence 
which supported a relationship between his sarcoidosis with 
fungus ball and herbicide exposure.  In essence, at the time 
of the prior decision, there was evidence of post service 
disability, but no competent evidence of a nexus to service.  

Since that determination, the veteran has applied to reopen 
his claim of entitlement to service connection for 
sarcoidosis with fungus ball, as a result of herbicide 
exposure.  The evidence submitted since the prior final 
denial in June 2003 is not new and material.  Essentially, 
the evidence added to the record since the last final rating 
decision consists of VA and private treatment records, 
medical studies and articles, and the veteran's statements.  
The additional evidence confirms that the veteran has a 
current pulmonary disability-sarcoidosis with fungus ball.  
This evidence is cumulative.  No medical professional, 
however, has attributed the diagnosis to the veteran's 
service, to include herbicide exposure in service.  

The additional evidence submitted includes the result of an 
etiologic study, which attempted to determine the 
environmental and occupational risk factor and the potential 
association of sarcoidosis to herbicide exposure.  The Board 
finds that the result of the study is not material to the 
question of whether the veteran's herbicide exposure is 
etiologically connected to his sarcoidosis with fungus ball.  
Significantly, in his January 23, 2006 statement, Dr. Judson 
noted that while the study the veteran was involved with did 
show an association between herbicide exposure and 
development of sarcoidosis, the data was insufficient to show 
causation.  Therefore, while the physician stated that the 
study conducted showed an association between herbicide 
exposure to the development of sarcoidosis, he did not 
attribute the veteran's sarcoidosis to service or any 
herbicide exposure in service.  Thus, the Board does not find 
that such is indicative of a nexus to the veteran's service.  
Evidence confirming a fact that was shown at the time of the 
last denial, here, current pulmonary disability, cannot 
constitute new and material evidence.  See 38 C.F.R. 
§ 3.156(a).  As a result, that evidence does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not present the reasonable possibility of substantiating 
the claim.  

The Board also acknowledges the October 2005 VA examiner's 
opinion that "since it is such an unusual disease, 
sarcoidosis might qualify for Agent Orange disease, and if it 
does, he could get service connection for it."  However, 
this speculative evidence is not sufficient for the Board to 
determine that the veteran's sarcoidosis with fungus ball is 
related to herbicide exposure in service.  

Without doubting the sincerity of the veteran's assertions, 
we must note that the use of equivocal language such as 
"might" makes a statement by an examiner speculative in 
nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish medical nexus).  See 
also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not" language by physician is too speculative).  

The veteran's allegations that he has sarcoidosis with fungus 
ball due to herbicide exposure in service are duplicative of 
what he asserted at the time of the prior application.  See 
id.; see also Reid v. Derwinski, 2 Vet. App. 312 (1992).  
Regardless, his opinion is not competent.  

Therefore, based upon the above reasons, the Board finds that 
the evidence associated with the claims file since the June 
2003 decision does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for sarcoidosis with fungus ball, secondary to herbicide 
exposure.  As stated above, at the time of the prior 
decision, the veteran had not brought forth competent 
evidence of a nexus between the post service pulmonary 
disability and service, to include herbicide exposure.  The 
additional evidence does not cure that defect and merely 
confirms the fact that the veteran has a post service 
pulmonary disability, currently diagnosed as sarcoidosis with 
fungus ball.  Thus, the additional evidence cannot constitute 
new and material evidence, see 38 C.F.R. § 3.156(a) (2006), 
and the application to reopen such claim is denied.  


V.  Legal analysis-Sarcoidosis with fungus ball secondary to 
DM, type II.

Service connection may be established for disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2006).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  This includes any increase in 
disability.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

The veteran's contention is that his sarcoidosis with fungus 
ball is related to his service-connected diabetes mellitus.  
The veteran is service-connected for diabetes mellitus type 
II.  And, clinical evidence, including VA examination report 
of October 2005, confirms that the veteran has pulmonary 
sarcoidosis.  

On review, however, the Board finds that the preponderance of 
the evidence is against a finding that the veteran's 
sarcoidosis with fungus ball is related to his service-
connected diabetes mellitus.  

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
His statements do not constitute competent evidence that 
sarcoidosis with fungus ball is related to service-connected 
diabetes mellitus.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  The most 
probative evidence establishes that sarcoidosis is not 
related to diabetes mellitus.  Significantly, the October 
2005 VA examiner specifically stated the veteran's diabetes 
mellitus did not cause his pulmonary sarcoidosis.  Such 
evidence is far more probative than the veteran's unsupported 
lay opinion.  

The Board has reviewed all evidence of record and concludes 
that the veteran's claim for service connection for 
sarcoidosis claimed as secondary to service-connected 
diabetes mellitus must be denied.  As the preponderance of 
the evidence is against the veteran's claim for service 
connection, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

The application to reopen a claim of entitlement to service 
connection for sarcoidosis with fungus ball, due to herbicide 
exposure, is denied.  

Service connection for sarcoidosis with fungus ball, claimed 
as shortness of breath, enlarged calcified cavities in the 
lung fields, due to diabetes mellitus type II, is denied.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).   

The veteran is seeking a higher evaluation for diabetes 
mellitus.  The Board has determined that additional 
development is necessary prior to completion of its appellate 
review of this claim for the following reasons.  

The veteran's diabetes mellitus is rated 20-percent disabling 
under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).  Under 
this code, a 20 percent rating is assigned if the condition 
requires insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  Whereas a 40 
percent rating requires insulin, a restricted diet, and 
regulation of activities.  A 60 percent rating requires 
insulin, a restricted diet, regulation of activities, and 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or visits to a diabetic 
care provider twice a month plus complications that would not 
be compensable if separately evaluated.  A 100 percent rating 
requires more than one daily injection of insulin, a 
restricted diet, regulation of activities (avoidance of 
strenuous occupational and recreational activities), and 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2006).  

The veteran contends that he is entitled to an evaluation in 
excess of 20 percent for his diabetes mellitus.  At his 
recent hearing, in May 2007, the veteran testified that his 
diabetes has significantly worsened.  The veteran indicated 
that he was currently struggling to control his diabetes.  He 
testified that his he was currently on insulin and his 
activities are restricted.  The veteran reported problems 
with constant numbness in his lower extremities.  The veteran 
also reported that he was experiencing a lot of breaking out, 
including massive sores.  

On the occasion of an examination in May 2004, the VA 
examiner reported diagnoses of diabetes mellitus, type II, 
with impotency and laboratory evidence of nephropathy; and, 
hypertension, not caused by diabetes mellitus.  However, 
following a recent VA examination in January 2006, the 
examiner reported a diagnosis of hypertension and peripheral 
vascular disease, aggravated by, but not caused by diabetes 
mellitus.  The Board finds that the most recent VA 
examination fails to provide a complete picture of the 
severity of the veteran's diabetes mellitus and any other 
possibly associated complications, including hypertension and 
peripheral vascular disease.  A new VA examination is 
required to identify the nature and severity of all 
symptomatology due to, or aggravated by, the veteran's 
service-connected diabetes mellitus.  It is the Board's goal 
to obtain an examination that can differentiate between 
symptoms caused or aggravated by diabetes and those not 
impacted by that service-connected disorder.  

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (b), (c) (West 2002); 38 C.F.R. § 3.159(c) 
(1)-(3) (2006).  VA is also required to provide a medical 
examination and/or opinion when necessary to make a decision 
on a claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. 
§ 3.159(c) (4) (2006).  

Upon careful evaluation of all of the evidence on file, the 
Board concludes that there is inadequate clinical evidence on 
file to make an informed judgment with respect to all of the 
potentially applicable schedular criteria contained in 
Diagnostic Code 7913.  Specifically, the most recent VA 
examination in January 2006 includes findings of hypertension 
and diabetic neuropathy in the lower extremities.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions: 

1.  The RO should afford the veteran an 
endocrinology/diabetes examination.  The 
claims folder must be made available to 
and reviewed by the examiner.  If deemed 
necessary to properly make this 
determination, a urinalysis and blood 
glucose study should be performed, in 
addition to the physical examination.  
The examiner should state whether the 
veteran requires insulin, restricted diet 
and regulation of activities, to include 
whether any such regulation means 
avoidance of strenuous occupational or 
recreational activities.  The examiner 
should state whether the veteran's 
diabetes is adequately controlled.  
Further, the examiner should address 
whether the veteran has current 
complications due to his diabetes, such 
as hypertension, peripheral neuropathy, 
diabetic retinopathy, and nephropathy, 
and, if so, provide a description of the 
extent and severity of any related 
complications.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim in light 
of any additional evidenced obtained.  If 
the determination remains adverse to the 
veteran, in any way, the case should be 
returned to the Board after compliance 
with requisite appellate procedures.  

The purposes of this REMAND are to further develop the record 
and to accord the veteran due process of law.  By this 
REMAND, the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the veteran until he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


